Third District Court of Appeal
                               State of Florida

                          Opinion filed May 5, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0252
              Lower Tribunal Nos. 19-250 AC & M18-31116
                          ________________


                              Isaac Brooks,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Ramiro C.
Areces, Judge.

     Carlos J. Martinez, Public Defender, and James Odell, Assistant Public
Defender, for appellant.

      Katherine Fernandez Rundle, State Attorney, and Nicolas Chavez,
Assistant State Attorney, for appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.